DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The following species remains under examination: an organometallic compound according to group (A) represented by Formula 1 wherein n is (i) 0, X6-X7 are each (i) a single bond, and A4 is defined by scenario iii) wherein n is 0 and A4 is represented by one of Formulae CY4-1 to CY4-35. Claims 1-20 encompass the elected species. 

Response to Amendment
Applicant’s amendment filed 05/04/2022 has been entered – Claims 1, 9-13, and 15 are amended. Claims 1-20 remain pending in this application. 

The rejection of Claims 1-20 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 02/04/2022 is overcome by Applicant’s amendment. It is noted, however, that Applicant’s amendments have also necessitated a new ground of rejection over Claim 15 which is outlined in greater detail below. 

The rejection of Claims 1-14 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Itoh et al. (US 2008/0036373 A1) as previously set forth in the Non-Final Office Action mailed 02/04/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over IDS reference Lee et al. (US 2018/0013078 A1) as previously set forth in the Non-Final Office Action mailed 02/04/2022 is herein maintained for the reasons outlined in detail in the Response to Arguments below.

The provisional rejection of Claims 1-14 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 14-18 and 20 of copending Application No. 17/060,731 as previously set forth in the Non-Final Office Action mailed 02/04/2022 is herein maintained.

Response to Arguments
Applicant’s arguments on Pages 47-50 of the response dated 05/04/2022 with respect to the rejection of the claims under 35 USC § 102 over Itoh have been fully considered but are moot because the new grounds of rejection below do not rely on Itoh for any teaching or matter specifically challenged in the arguments. 

Applicant’s arguments on Pages 51-52 of the response dated 05/04/2022 with respect to the rejection of the claims under 35 USC § 103 over Lee have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 51 that the present application claims priority to Korean Patent Application No. 10-2017-0113559, filed on Sep. 5, 2017 and therefore the earliest effective filing date for the present application is Sep. 5, 2017.
Examiner’s Response – It is noted that Lee has a publication date of Jan. 11, 2018 and therefore receives a 102(a)(1) date as such. Note that this date falls between the date of the foreign filing claimed above (Sep. 5, 2017) and the date of filing in the United States (Sep. 4, 2018). Given the existence of Lee as an intervening reference, the Examiner must consider the merits of Applicant’s claim of priority. As outlined in MPEP §§ 215 and 216, Applicant must provide an English language translation of a non-English language foreign application in order for the Examiner to consider the foreign priority claim. As notated in the previous Office Action and below, Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection over the intervening reference Lee because a translation of said application has not been made of record in accordance with 37 CFR 1.55.
Applicant’s Argument – Applicant submits a statement under 35 U.S.C. 102(b)(2)(c) on Page 51 of the reply and therefore concludes that Lee is not prior art to the present invention and the rejection is obviated.
Examiner’s Response – The Examiner notes the exception of Lee et al. (US 2018/0013078 A1) under 35 U.S.C. 102(b)(2)(c). However, as described in detail below, although Lee has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as an intervening reference under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C). Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) or 35 U.S.C. 102(b)(1)(B) to overcome this rejection (or Applicant may perfect the priority claim via English language translation as discussed above). 

Applicant’s arguments on Page 52 of the response dated 05/04/2022 with respect to the provisional rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over Claims 14-18 and 20 of copending Application No. 17/060,731 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues that neither the present claims nor the claims of copending Applicant ‘731 have been patented and therefore double patenting cannot yet be determined. As such, Applicant requests withdrawal of the rejection until the claims are in final form and otherwise in condition for allowance.
Examiner’s Response – Per MPEP § 804(I)(B), when an Examiner becomes aware of two or more copending applications that would raise an issue of double patenting if one of the applications became a patent Applicant is made aware of the potential double patenting problem via a "provisional" rejection on the ground of double patenting. The merits of such a provisional rejection can be addressed by both the Applicant and the Examiner without waiting for the first patent to issue.
A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable. A complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional. Applicant’s response is insufficient to overcome the provisional nonstatutory double patenting rejection of the previous Office Action and therefore, said rejection is herein maintained.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the claim has been amended in a manner which renders the scope of the claim indefinite because it is unclear which structures are under examination. The claims appear to include two full sets of Compounds 1 through 88 and various lines for annotation. It is unclear which of these lines are intended to be underlines and which are intended to be strikethroughs. See, for example, Page 41 of the claims which includes Compounds 1 to 16 and a single line through the center (reproduced below). 

    PNG
    media_image1.png
    514
    618
    media_image1.png
    Greyscale

Is the line in the image above intended to be an underline indicating the addition of some of all of the compounds above the line or is the line intended to delete some or all of the compounds on the page? 
Additionally, as indicated above, the annotations render the claims further indefinite because it is unclear if the underlines/strikethroughs apply to only those compounds in the row directly above the line (in the case of the underlines) or in the row which itself is struck-through (in the case of the strikethroughs) or if the annotations are intended to apply to numerous rows of compounds. 
For purposes of examination herein, it will be assumed that each of Compound 1 to 88 is present once in the claim. 














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Kinoshita et al. (EP 2113548 A1).
Regarding Claims 1-8 and 10-13, Kinoshita teaches the following organometallic compound, referred to herein as K1 and reproduced below for comparison to Formula 1. 

Instant: 
    PNG
    media_image2.png
    240
    254
    media_image2.png
    Greyscale
    Kinoshita’s K1: 
    PNG
    media_image3.png
    219
    289
    media_image3.png
    Greyscale


	As seen from the structures above, Kinoshita’s K1 meets each of the following limitations of Formula 1 and the instant claim(s): 
M is Pt
the bonds between A1+ M and A4+M are each covalent bonds
the bonds between A2+ M and A3+M are each coordinate bonds
A1 is a ring represented by Formula A1-1 wherein the ring CY1 is a C9 heterocyclic group (a quinoline), X1 is C, and a1 is 0 

    PNG
    media_image4.png
    205
    197
    media_image4.png
    Greyscale

A2 is a ring represented by Formula A2-1 wherein the ring CY2 is a C6 carbocyclic group (a benzene) fused to the ring CY5 which is a C3 heterocyclic group (a pyrazole), X2 is N, X51 is N, X52-X54 are each C, and a2 is 0 

    PNG
    media_image5.png
    224
    232
    media_image5.png
    Greyscale

A3 is a ring represented by Formula A3-1 wherein the ring CY2 is a C5 heterocyclic group (a pyridine), X3 is N, and a3 is 0 

    PNG
    media_image6.png
    186
    197
    media_image6.png
    Greyscale

A4 is a ring represented by Formula A4-1 wherein the ring CY4 is a C10 carbocyclic group (a naphthalene), X4 is C, and a4 is 0 

    PNG
    media_image7.png
    209
    207
    media_image7.png
    Greyscale

X5 to X8 are each independently single bonds
n is 0
T1 and T3 are each single bonds
T2 is C(R7)(R8) wherein R7 + R8 are each unsubstituted C1 alkyl (methyl) groups 
X52a, X53a, T4, R1-R6, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Note that the proviso of the instant Claim 1 “provided that wherein X1 is C or N, ring CY1 is benzene or pyridine, T1 is a single bond, T2 is not a single bond and T3 is a single bond, then X5 is not a single bond” does not apply to Kinoshita’s K1 since the ring CY1 is a quinoline group (not a benzene or pyridine group). 
	  
Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Kinoshita teaches the organometallic compound K1 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.










Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Kinoshita et al. (EP 2113548 A1) as applied to Claim 1 above.
Regarding Claims 16-19, Kinoshita teaches the organometallic compound K1 according to Formula 1 of Claim 1 above. Kinoshita does not explicitly teach an OLED including K1. However, Kinoshita’s K1 is a compound according to their general formula (I) (see [0003]) and Kinoshita suggests that compounds according to formula (I) are preferably used as dopants in the light emitting layer of an OLED (see [0077]). Likewise, Kinoshita suggests that OLEDs including compounds of formula (I) display enhanced luminous efficiency, driving voltage, and durability (see [0003]). 
Kinoshita teaches exemplary organic light-emitting devices (see Table 1) comprising a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer therebetween wherein the organic layer comprises an emission layer including 95 wt% host and 5 wt% of an organometallic compound dopant according to Kinoshita’s formula (I) (see [0157]-[0158]). The organic layer further comprises a hole transport region disposed between the first electrode and the emission layer comprising a hole injection layer and a hole transporting layer (see [0157]). Likewise, the organic layer further comprises an electron transport region disposed between the emission layer and the second electrode comprising an electron transport layer (see [0157]). 
Given the teachings of Kinoshita, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dopant in the light emitting layer of an exemplary device of Kinoshita for Kinoshita’s K1 because Kinoshita teaches K1 is a compound of formula (I) which may be suitably selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified light emitting layer would remain useful in the OLED of Kinoshita and would possess the benefits discussed above. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select K1 as the dopant as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emission layer of Kinoshita’s OLED possessing the benefits disclosed by Kinoshita. The ordinarily skilled artisan would have been motivated to produce additional devices comprising dopants of formula (I) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2006/0204787 A1).
Regarding Claims 1-13, Sano teaches OLEDs having an organic layer including at least one compound represented by their general formula (I) and suggests that said OLEDs are excellent in durability and luminescent characteristics such as luminescent wavelength, brightness, quantum yield, and driving voltage (see [0005] & [0007]). Sano teaches exemplary compounds according to formula (I) including Compound (31) which is reproduced below (see Pg. 9).  
Sano Formula (I): 
    PNG
    media_image8.png
    146
    222
    media_image8.png
    Greyscale
    Sano 31: 
    PNG
    media_image9.png
    180
    275
    media_image9.png
    Greyscale


As seen from the structures above, Sano’s Compound 31 is not a compound according to Formula 1 of the instant claim(s) because the pyrazole ring corresponding to the ring A2 is not further substituted with a fused ring as seen in Formulae A2-1 to A2-3. That is to say, the ring corresponding to A2 is a pyrazole ring rather than a ring such as a benzopyrazole. However, as discussed above, Compound 31 is a compound according to Sano’s formula (I) wherein the five-membered ring corresponding to the pyrazole may be unsubstituted (as seen in Compound 31) or substituted (see [0007] & [0020]). Sano teaches exemplary compounds wherein the pyrazole ring is substituted such that a benzene ring is fused to the five-membered ring (see Compound (60) on Pg. 12). Therefore, provided the general formula (I) and the teachings of Sano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the unsubstituted pyrazole ring with a substituted ring such as a benzopyrazole ring. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful in the OLED of Sano and would possess the benefits discussed above. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select such a fused benzene substituted ring as it would have been a choice from a finite number of identified, predictable solutions of substituent suitable for the pyrazole ring according to Sano’s formula (I). The ordinarily skilled artisan would have been motivated to produce additional compounds represented by formula (I) having the benefits suggested by Sano in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	The above modification would yield the following compound, referred to herein as 31-MOD and reproduced below for comparison to the instant Formula 1. 

Instant: 
    PNG
    media_image2.png
    240
    254
    media_image2.png
    Greyscale
    31-MOD: 
    PNG
    media_image10.png
    556
    881
    media_image10.png
    Greyscale


	As seen from the structures above, Sano’s modified compound 31-MOD meets each of the following limitations of Formula 1 and the instant claim(s): 
M is Pt
the bonds between A1+M and A4+M are each covalent bonds
the bonds between X5+M and X8+M are each coordinate bonds
A1 is a ring represented by Formula A1-1 wherein the ring CY1 is a C6 carbocyclic group (a benzene), X1 is C, and a1 is 0 

    PNG
    media_image4.png
    205
    197
    media_image4.png
    Greyscale

A2 is a ring represented by Formula A2-1 wherein the ring CY2 is a C6 carbocyclic group (a benzene) fused to the ring CY5 which is a C3 heterocyclic group (a pyrazole), X2 is N, X51 is N, X52-X54 are each C, and a2 is 0 

    PNG
    media_image5.png
    224
    232
    media_image5.png
    Greyscale

A3 is a ring represented by Formula A3-1 wherein the ring CY2 is a C3 heterocyclic group (a pyrazole), X3 is N, and a3 is 0 

    PNG
    media_image6.png
    186
    197
    media_image6.png
    Greyscale

A4 is a ring represented by Formula A4-1 wherein the ring CY4 is a C6 carbocyclic group (a benzene), X4 is C, and a4 is 0 

    PNG
    media_image7.png
    209
    207
    media_image7.png
    Greyscale

X5 + X8 are each independently O
X6 + X7 are each independently single bonds
n is 0
T1 and T3 are each single bonds
T2 is O 
X52a, X53a, T4, R1-R8, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Note that Sano’s 31-MOD meets the proviso of the independent Claim 1 “provided that wherein X1 is C or N, ring CY1 is benzene or pyridine, T1 is a single bond, T2 is not a single bond and T3 is a single bond, then X5 is not a single bond.” 

	Regarding Claim 14, Sano teaches the modified organometallic compound 31-MOD according to Claim 1 above. Sano’s 31-MOD is not a compound according to the instant claim because the pyrazole ring corresponding to A3 is not a group CY3(1) to CY3(14). However, as discussed above with respect to Claim 1, Sano’s 31-MOD is a compound according to their general formula (I) wherein the pyrazole ring corresponds to the five-membered ring made of groups Z1 to Z4. In the pyrazole ring of 31-MOD, the group corresponding to Z2 is a carbon atom although Sano suggests it may also be a nitrogen atom, among others (see [0007]). Sano also teaches exemplary compounds including rings wherein Z2 is a nitrogen (see for example Compound (11) on Page 7). Therefore, provided the general formula and the teachings of Sano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Z2 carbon atom in the pyrazole ring for a nitrogen atom. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful in the OLED of Sano and would possess the benefits discussed above. See MPEP § 2143(B). 
	The modification above would yield the following compound, referred to herein as 31-MOD’ and reproduced below for comparison to the requirements of the instant claim. 

31-MOD’: 
    PNG
    media_image11.png
    534
    755
    media_image11.png
    Greyscale


	As seen from the above structure, Sano’s modified compound 31-MOD’ is a compound according to the instant claim wherein n is 0, A1 is a group CY1(1), A2 is a group CZ(13), A3 is a group CY3(3), and A4 is a group CY4(1). 

Regarding Claims 16-19, Sano teaches the modified organometallic compound 31-MOD according to Claim 1 above. Sano does not teach an OLED comprising 31-MOD although Sano’s 31-MOD is a compound according to their general formula (1) which Sano describes as being suitable for the organic layer of OLEDs having good durability and luminescent properties as discussed above (see [0005]). Sano teaches exemplary organic light-emitting devices (see Example 1) comprising a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer therebetween wherein the organic layer comprises an emission layer including a 10:1 mass ratio of host to organometallic compound dopant according to Kinoshita’s formula (I) (see [0143]-[0144]). The organic layer further comprises a hole transport region disposed between the first electrode and the emission layer including a hole transporting layer an electron transport region disposed between the emission layer and the second electrode including an electron transport layer (see [0143]). 
Given the teachings of Sano, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dopant in the light emitting layer of an exemplary device of Sano for Sano’s 31-MOD because Sano teaches 31-MOD is a compound of formula (I) which may be suitably selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified light emitting layer would remain useful in the OLED of Sano and would possess the benefits discussed above. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select 31-MOD as the dopant as it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emission layer of Sano’s OLED possessing the benefits disclosed by Sano. The ordinarily skilled artisan would have been motivated to produce additional devices comprising dopants of formula (I) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).

Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Sano teaches the modified organometallic compound 31-MOD according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Lee et al. (US 2018/0013078 A1).
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Lee et al. (US 2018/0013078 A1) has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding Claims 1-8, Lee teaches organometallic compounds for use in an organic light-emitting device according to the general Formula 1A which is reproduced below (see [0007] & [0009]). Lee suggests that OLEDs containing compounds according to the general formula may have improved efficiency and lifespan (see [0341]).

Lee Formula 1A: 
    PNG
    media_image12.png
    325
    434
    media_image12.png
    Greyscale
  Lee Compound 1-8: 
    PNG
    media_image13.png
    185
    258
    media_image13.png
    Greyscale


Lee also teaches exemplary compounds according to the general Formula 1A such as Compound 1-8 (see Pg. 45) which is displayed above. Lee’s Compound 1-8 differs from the structures of the instant claim in that the 5/6 fused ring corresponding to A2 of the instant claim does not include a N for at least one of the atoms corresponding to X51 or X54. However, note that the general Formula 1A is open to each of the atoms in the five-membered ring being C or N (see [0009]-[0016]). Lee also teaches exemplary rings for said 5/6 moiety such as Formula A2(9) wherein the bridgehead atom corresponding to Y4 is N (see Pg. 26). Note that in the Formula below, the ring atom X51 may a N as seen in Compound 1-8 or a C atom (see [0216]). 

Lee Formula A2(9): 
    PNG
    media_image14.png
    176
    213
    media_image14.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bridgehead C atom corresponding to Y4 in Compound 1-8 with a N atom because Lee teaches that N may preferably be selected as the atom Y4. Likewise, it also would have been obvious to one of ordinary skill in the art to substitute the N-methyl moiety corresponding to the group X51 in Compound 1-8 for a C-methyl moiety because Lee teaches that C may suitably be selected as the ring atom X51. Said substitutions would have been one preferred element for another and one of ordinary skill in the pertinent art would have reasonably expected the predictable result that the modified compound would remain useful as a compound according to Formula 1A in an OLED of Lee and would possess the benefits suggested by Lee. See MPEP § 2143(B).
The above modifications would yield the following compound which is referred to herein as 1-8MOD and reproduced below for comparison to the instant Formula 1. 

Instant: 
    PNG
    media_image2.png
    240
    254
    media_image2.png
    Greyscale
    Compound 1-8MOD: 
    PNG
    media_image15.png
    469
    610
    media_image15.png
    Greyscale


	As seen from the structures above, Lee’s modified compound 1-8MOD meets each of the following limitations of Formula 1 and the instant claims: 
M is Pt
the bonds between A1+ M and A3+M are each covalent bonds
the bonds between A2+M and A4+M are each coordinate bonds
A1 is a ring represented by Formula A1-1 wherein the ring CY1 is a C6 carbocyclic group (a benzene), X1 is C, a1 is 2, and R1 is an unsubstituted C4 alkyl group (a tert-butyl or a group according to Formula 9-7 in Claim 8)  

    PNG
    media_image4.png
    205
    197
    media_image4.png
    Greyscale

A2 is a ring represented by Formula A2-2 wherein the ring CY2 is a C5 heterocyclic group (a pyridine) fused to the ring CY5 which is a C3 heterocyclic group (a pyrazole), X2 is N, X54 is N, X51 + X53 are each C, X52a is C(R’) wherein R’ is an unsubstituted C1 alkyl group (a methyl), and a2 is 0 

    PNG
    media_image16.png
    143
    122
    media_image16.png
    Greyscale

A3 is a ring represented by Formula A3-1 wherein the ring CY2 is a C6 carbocyclic group (a benzene), X3 is C, a3 is 1, and R3 is an unsubstituted C6 aryl group (a phenyl or a group according to Formula 10-13 in Claim 8)

    PNG
    media_image6.png
    186
    197
    media_image6.png
    Greyscale

A4 is a ring represented by Formula A4-1 wherein the ring CY4 is a C5 heterocyclic group (a pyridine), X4 is N, a3 is 1, and R4 is an unsubstituted C6 aryl group (a phenyl or a group according to Formula 10-13 in Claim 8)

    PNG
    media_image7.png
    209
    207
    media_image7.png
    Greyscale

X5 is O
X6 to X8 are each independently single bonds
n is 0
T1 to T3 are each single bonds
X52, X53a, T4, R2, R5-R8, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Note that the proviso of the instant Claim 1 “provided that wherein X1 is C or N, ring CY1 is benzene or pyridine, T1 is a single bond, T2 is not a single bond and T3 is a single bond, then X5 is not a single bond” does not apply to Lee’s 1-8 MOD since T2 is a single bond. 

Regarding Claim 9, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above wherein n is 0 and A1 is a benzene ring represented by Formula A1-1. A1 is also a group represented for Formula CY1-1 of the instant claim wherein X1 is C, a14 is 2, R1 is a tert-butyl, * represents a binding site to M, and *’ represents a binding site to T1. R11-R18, X11, a12-a13, a15-a19, and *’’ are not required to be present. 

Instant: 
    PNG
    media_image17.png
    115
    122
    media_image17.png
    Greyscale
    Compound 1-8MOD: 
    PNG
    media_image15.png
    469
    610
    media_image15.png
    Greyscale


Regarding Claim 10, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above wherein A2 is a benzopyrazole ring represented by Formula A2-2. A2 is also a group represented for Formula CZ-9 of the instant claim wherein X2 is N, X51 is C, X54 is N, a24 is 1, R2 is a methyl, * represents a binding site to M, *’ represents a binding site to T1, and *’’ represents a binding site to T2. R21-R22, a22, and a26 are not required to be present. 

Instant: 
    PNG
    media_image18.png
    175
    114
    media_image18.png
    Greyscale
    Compound 1-8MOD: 
    PNG
    media_image15.png
    469
    610
    media_image15.png
    Greyscale


Regarding Claim 11, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above wherein A3 is a benzene ring represented by Formula A3-1. A3 is also a group represented for Formula CY3-1 of the instant claim wherein X3 is C, a23 is 1, R3 is a phenyl, * represents a binding site to M, *’ represents a binding site to T3, and *’’ represents a binding site to T2. R31-R38, a32, and a34-a37 are not required to be present. 

Instant: 
    PNG
    media_image19.png
    137
    125
    media_image19.png
    Greyscale
    Compound 1-8MOD: 
    PNG
    media_image15.png
    469
    610
    media_image15.png
    Greyscale


Regarding Claim 12, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above wherein n is 0 and A4 is a pyridine ring represented by Formula A4-1. A4 is also a group represented for Formula CY4-1 of the instant claim wherein X4 is N, a44 is 1, R4 is a phenyl, * represents a binding site to M, and *’ represents a binding site to T3. R41-R48, X41, X43, a42-a43, a45-a47, and *’’ are not required to be present. 

Instant: 
    PNG
    media_image20.png
    109
    126
    media_image20.png
    Greyscale
    Compound 1-8MOD: 
    PNG
    media_image15.png
    469
    610
    media_image15.png
    Greyscale


Regarding Claim 13, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above wherein n is 0 and the moiety represented collectively by A3, T3, and A4 in Formula 1 is represented by the Formula CY34-1 as seen from the structures below. X3-X4, a3-a4, R3-R4, CY3, CY4, and T3 are each defined as described above with respect to Claim 1 and k is 0. T31 and R41-R42 are not required to be present. 

Instant: 
    PNG
    media_image21.png
    216
    153
    media_image21.png
    Greyscale
    Itoh’s EX5: 
    PNG
    media_image22.png
    411
    357
    media_image22.png
    Greyscale


Regarding Claim 14, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above wherein n is 0 and the groups A1 and A3-A4 are as described below:
A1 is a benzene ring represented by CY1(6) wherein X1 is C and R1a+R1b are each tert-butyl groups

    PNG
    media_image23.png
    148
    138
    media_image23.png
    Greyscale

A3 is a benzene ring represented by CY3(2) wherein X3 is N and R3 is a phenyl

    PNG
    media_image24.png
    126
    118
    media_image24.png
    Greyscale

A4 is a pyridine ring represented by CY4(2) wherein X4 is N and R4 is a phenyl

    PNG
    media_image25.png
    126
    117
    media_image25.png
    Greyscale


Concerning the benzopyrazole ring corresponding to A2, said ring is not a group according to the instant claim provided its methyl group. However, note that said methyl is a group representing a substituent R7 according to the Formula A2(9) and that Lee suggests substituents R7 include alkyl groups as well as hydrogen (see [0101] & [0216]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the methyl group in Compound 1-8MOD for hydrogen. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would have reasonably expected the predictable result that the modified compound would remain useful as a compound according to Formula 1A in an OLED of Lee and would possess the benefits suggested by Lee. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the pertinent art to specifically select hydrogen as it would have been a choice from a finite number of identified, predictable solutions of a substituent useful as the group R7 in a compound according to Formula 1A of Lee. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1A having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
The above modifications would yield a compound wherein the group A2 is a benzopyrazole ring represented by CY3(2) wherein X3 is N


    PNG
    media_image26.png
    148
    104
    media_image26.png
    Greyscale

 
	Regarding Claim 15, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above. Compound 1-8MOD is not a compound according to the instant claim provided its methyl group. However, note that said methyl is a group representing a substituent R7 according to the Formula A2(9) and that Lee suggests substituents R7 include alkyl groups as well as phenyl groups according to Formula 10-13 (see [0101] & [0216]). See also exemplary compounds of Lee which include a phenyl substituent on the 5/6 fused moiety such as Compound 3-26 (see Pg. 66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the methyl group in Compound 1-8MOD for a phenyl. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would have reasonably expected the predictable result that the modified compound would remain useful as a compound according to Formula 1A in an OLED of Lee and would possess the benefits suggested by Lee. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the pertinent art to specifically select a phenyl group as it would have been a choice from a finite number of identified, predictable solutions of a substituent useful as the group R7 in a compound according to Formula 1A of Lee. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1A having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	The above modification would yield the following compound, referred to herein as 1-8MOD’. As seen from the structures below, Compound 1-8MOD’ is equivalent to compound 88 of the instant claim. 

Instant: 
    PNG
    media_image27.png
    242
    241
    media_image27.png
    Greyscale
    Compound 1-8MOD’: 
    PNG
    media_image28.png
    474
    615
    media_image28.png
    Greyscale

 
Regarding Claims 16-19, Lee teaches an organic light-emitting device (see Example 1) comprising a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer therebetween wherein the organic layer comprises an emission layer including a host and a platinum complex according to Formula 1A as a dopant (see [0511]-[0514]). The organic layer further comprises a hole transport region disposed between the first electrode and the emission layer comprising a hole injection layer and a hole transporting layer (see [0511]). Likewise, the organic layer comprises an electron transport region disposed between the emission layer and the second electrode comprising a hole blocking layer, an electron transport layer, and an electron injection layer (see [0514]). 
Lee does not explicitly disclose an OLED including the Compound 1-8 as the dopant. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dopant in the OLED of Example 1 described above for the Compound 1-8. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified emission layer would in the device of possess the benefits taught by Lee. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the pertinent art to specifically select Compound 1-8 as it would have been a choice from a finite number of identified, predictable solutions of a compound according to Formula 1A useful as emitter in the light emitting layer of Lee’s OLED. One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds of  Formula 1A having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Provided the general formula of Lee, it also would have been obvious to modify the structure of Compound 1-8 as discussed above with respect to Claim 1 to obtain the modified Compound 1-8MOD which is a compound according to Formula 1 as required. 

Regarding Claim 20, Lee teaches the modified organometallic compound 1-8MOD according to Claim 1 above. Lee also suggests that compounds according to their general formula are suitable as a diagnostic composition (see [0007]).










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14-18 and 20 of copending Application No. 17/060,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 17/060,731 discloses the organometallic compounds in Claim 14 including Compounds 6, 10, and 11 which are compounds according to Formula 1 of the instant claims. For example, Compound 10 is reproduced below for comparison to the formula of the instant claims. 

Instant: 
    PNG
    media_image2.png
    240
    254
    media_image2.png
    Greyscale
    ‘731 Compound 10: 
    PNG
    media_image29.png
    348
    415
    media_image29.png
    Greyscale


	As seen from the structures above, Compound 10 of the copending Application No. 17/060,731 meets each of the following limitations of Formula 1 and the instant claims: 
M is Pt
the bonds between A1+ M and A3+M are each covalent bonds
the bonds between A2+ M and A4+M are each coordinate bonds
A1 is a ring represented by Formula A1-1 wherein the ring CY1 is a C6 carbocyclic group (a benzene), X1 is C, a1 is 2, and R1 is an unsubstituted C4 alkyl group (a tert-butyl or a group according to Formula 9-7 in Claim 8)

    PNG
    media_image4.png
    205
    197
    media_image4.png
    Greyscale

A2 is a ring represented by Formula A2-1 wherein the ring CY2 is a C6 carbocyclic group (a benzene) fused to the ring CY5 which is a C3 heterocyclic group (a pyrazole), X2 is N, X51 is N, X52-X54 are each C, and a2 is 0 

    PNG
    media_image5.png
    224
    232
    media_image5.png
    Greyscale

A3 is a ring represented by Formula A3-1 wherein the ring CY2 is a C6 carbocyclic group (a benzene), X3 is C, and a3 is 0 

    PNG
    media_image6.png
    186
    197
    media_image6.png
    Greyscale

A4 is a ring represented by Formula A4-1 wherein the ring CY4 is a C5 heterocyclic group (a pyridine), X4 is N, and a4 is 0 

    PNG
    media_image7.png
    209
    207
    media_image7.png
    Greyscale

X5 is O
X6 to X8 are each independently single bonds
n is 0
T1 and T2 are each single bonds
T3 is O
X52a, X53a, T4, R2-R8, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Regarding Claims 16-19, copending Application No. 17/060,731 discloses the organometallic compounds in Claim 14 including Compounds 6, 10, and 11 which are compounds according to Formula 1 of the instant Claim 1. Claim 14 does not expressly teach an OLED comprising said compounds. However, the compounds of Claim 14 are those according to Formula 1 of Claim 1 in the copending application. Likewise, the copending application teaches in Claims 15-18 an organic light-emitting device comprising a first electrode, a second electrode, and an organic later disposed between the first electrode and the second electrode wherein the organic layer comprises an emission layer which includes an organometallic compound according to their Claim 1 and a host which is present in an amount by weight greater than that of the organometallic compound. The first electrode is an anode and the second electrode is a cathode. Additionally, the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof. Likewise, the organic layer further comprises an electron transport region disposed between the emission layer and the second electrode wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the above-described OLED using a compound from Claim 14 such as one of Compounds 6, 10, and 11 because one of ordinary skill in the art would reasonably have expected the elements of the claims to predictably maintain their respective properties or functions after they have been combined, and this would have been combining elements according to known methods to yield predictable results. See MPEP 2143 § (A). 

Regarding Claim 20, copending Application No. 17/060,731 discloses the organometallic compounds in Claim 14 including Compounds 6, 10, and 11 which are compounds according to Formula 1 of the instant Claim 1. Claim 14 does not expressly teach a diagnostic composition comprising said compounds. However, although the instant Claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of the instant Claim 1. The Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Copending Application No. 17/060,731 teaches the Compounds 6,10, and 11 of instant Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.
Furthermore, the compounds of Claim 14 are those according to Formula 1 of Claim 1 in the copending application. Likewise, the copending application teaches in Claim 20 a diagnostic composition comprising at least one organometallic compound according to their Claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to form said diagnostic composition using a compound from Claim 14 such as one of Compounds 6, 10, and 11. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789